Wells Fargo Bank, N.A. v Bullen (2021 NY Slip Op 03864)





Wells Fargo Bank, N.A. v Bullen


2021 NY Slip Op 03864


Decided on June 16, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2017-08424
 (Index No. 15639/13)

[*1]Wells Fargo Bank, N.A., etc., respondent,
vClaudette Bullen, et al., defendants, Matthew Bullen, appellant.


Matthew Gordon Bullen, sued herein as Matthew Bullen, Saint Albans, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Matthew Bullen appeals from an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Queens County (Leonard Livote, J.), entered May 30, 2017. The order and judgment of foreclosure and sale, entered upon that defendant's default in appearing or answering the complaint, inter alia, directed the sale of the subject property.
ORDERED that the appeal is dismissed, without costs or disbursements.
To the extent that the appellant is seeking to raise an issue that was the subject of the contest below (see James v Powell, 19 NY2d 249, 256 n 3), the record is inadequate to enable this Court to render an informed decision on the merits (see Kruseck v Ross, 82 AD3d 939, 940). The appeal must otherwise be dismissed because no appeal lies from an order and judgment entered upon the default of the appealing party (see CPLR 5511; Deutsche Bank Natl. Trust Co. v Jagroop, 104 AD3d 723, 723; Washington Mut. Bank v Valencia, 92 AD3d 774, 774; Development Strategies Co., LLC, Profit Sharing Plan v Astoria Equities, Inc., 71 AD3d 628, 628).
RIVERA, J.P., MILLER, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court